DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-21 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Claim 1 recite a system comprising: 
a communications interface; 
a processor operatively coupled to the communications interface; and 
a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations, comprising: 
receiving, over the communications interface, a wager on a wagering event from a player, 
monitoring progress of the wagering event, wherein the progress of the wagering event comprises at least a current status, 
determining that the wager is active and that the wagering event is in progress; 
determining an amount of a cash out offer, 
determining that the player has designated an automatic cash out to accept the cash out offer at the determined amount, and 
transmitting, over the communications interface, one or more of a notification to the player that the automatic cash out has been processed or the amount of the cash out offer that has been accepted. 


Claim 8 recites the steps of a method comprising: 
receiving, over a communications interface, a wager on a wagering event from a player via an input device; 
monitoring progress of the wagering event, wherein the progress of the wagering event comprises at least a current status; 
determining that the wager is active and that the wagering event is in progress; 
determining an amount of a cash out offer; 
determining that the player has designated an automatic cash out to accept the cash out offer at the determined amount; and 71 
EAST\180504187.1transmitting, over the communications interface, one or more of a notification to the player that the automatic cash out has been processed or the amount of the cash out offer that has been accepted. 

Claim 15 recites a non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor operatively coupled to a communications interface, performs one or more operations, comprising: 
receiving, over the communications interface, a wager on a wagering event from a player via an input device; 
monitoring progress of the wagering event, wherein the progress of the wagering event comprises at least a current status; 
determining that the wager is active and that the wagering event is in progress; 
determining an amount of a cash out offer; 
determining that the player has designated an automatic cash out to accept the cash out offer at the determined amount; and 
transmitting, over the communications interface, one or more of a notification to the player that the automatic cash out has been processed or the amount of the cash out offer that has been accepted.

The claim limitations (as underlined above) are steps of organizing human activity. 
According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 

The claim limitations (as underlined) recite that a wagering event is initiated and a wager associated with a player is received. The steps of playing a wagering game and managing a wagering game is step of a fundamental economic principle or practice and also step of managing social activities. The abstract idea of organizing human activity includes managing interaction between people including social activities. Therefore, the claim recite an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-21 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-21 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. 
The claim recite one or more processors to perform the abstract idea of managing a game. As indicated in Applicant’s specification, the user device is a general purpose computer. Although not positively claimed as part of the claimed system, the claim indicates that that system is connected to a server, and databases. The server, database, are also used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recites additional limitation of a computer system. These limitations are not positively claimed to be part of the claimed system. Assuming that they were part of the claims system, these limitations in combination with the user terminal is used to transmit and storing (retrieving and providing steps, identify and display information (event information, location, selection options, prizes). 

The courts have ruled that storing data in a database and retrieving data from a database is well-known conventional and routine functions of a computer as indicated below.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The steps of identifying events, identifying and displaying available outcomes, providing selection options, are steps of presenting offers. The courts have ruled that a computer to present offers is well-known, routine and convention, or insignificant extra solution activity. 
Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Dependent claims 2-7, 9-14, and 16-21 are directed to the wagering event comprises at least one of an entire sporting event, a partial sporting event, a divisible component of a sporting event, multiple independent sporting events occurring sequentially or concurrently, a compilation of related sporting events, one or more sporting events, eSports, lotteries, real games, virtual games, live events, fantasy events, pre-recorded events, online events, broadcast events, slot machines, lottery machines, card games, keno, video games, racing and games comprising one or more selected from the group consisting of slot machines, keno, poker, video games, football ("soccer"), American 70 EAST\180504187.1football, Australian rules football, baseball, cricket, basketball, golf, hockey, auto racing, legends, rugby, wrestling, surfing, mixed martial arts, racing, lotteries, live events, pre-recorded events, online events, broadcast events, card games, politics, sales, stocks, celebrity gossip, movies, and reality TV. These limitations further describe the abstract idea of organizing human activity in which a wagering game is managed. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9,117,341. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a wagering gaming event where players are offered early cash out/ buyout offers to be accepted or rejected by the player.
Claims 1-40 of U.S. Patent No. 9,117,341, discloses every element and limitation of Claims 1-30 of the current application. The following claim chart shows the claim-to-claim comparison between independent claims from both applications.
17/225,489
10,997,822
1. A system comprising: a communications interface; a processor operatively coupled to the communications interface; and a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations, comprising: receiving, over the communications interface, a wager on a wagering event from a player, monitoring progress of the wagering event, wherein the progress of the wagering event comprises at least a current status, determining that the wager is active and that the wagering event is in progress, determining an amount of a cash out offer, determining that the player has designated an automatic cash out to accept the cash out offer at the determined amount, and transmitting, over the communications interface, one or more of a notification to the player that the automatic cash out has been processed or the amount of the cash out offer that has been accepted.



8. A method comprising: receiving, over a communications interface, a wager on a wagering event from a player via an input device; monitoring progress of the wagering event, wherein the progress of the wagering event comprises at least a current status; determining that the wager is active and that the wagering event is in progress; determining an amount of a cash out offer; determining that the player has designated an automatic cash out to accept the cash out offer at the determined amount; and 71 EAST\180504187.1transmitting, over the communications interface, one or more of a notification to the player that the automatic cash out has been processed or the amount of the cash out offer that has been accepted.


15. A non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor operatively coupled to a communications interface, performs one or more operations, comprising: receiving, over the communications interface, a wager on a wagering event from a player via an input device; monitoring progress of the wagering event, wherein the progress of the wagering event comprises at least a current status; determining that the wager is active and that the wagering event is in progress; determining an amount of a cash out offer; determining that the player has designated an automatic cash out to accept the cash out offer at the determined amount; and transmitting, over the communications interface, one or more of a notification to the player that the automatic cash out has been processed or the amount of the cash out offer that has been accepted.



1. A system for processing a payment for a wager in connection with a wagering event, the system comprising: 
a communications interface; 
a processor operatively coupled to the communications interface; and 
a memory having programming instructions stored thereon, which, when executed by the processor, performs one or more operations, comprising: 
receiving, over the communications interface, a designated amount for a value of the wager on the wagering event from a first input device, 
receiving, over the communications interface, a cash out offer from a second input device, 
identifying an acceptance of the cash out offer from the first input device prior to the end of the wagering event, 
processing the cash out offer, and 
transmitting, over the communications interface, a value of the cash out offer to the first input device.

8. A method for processing a payment in connection with a buy-out offer of a wager relating to a wagering event that occurs prior to a conclusion of the wagering event, the method comprising: 
transmitting a buy-out offer from a first input device prior to a conclusion of the wagering event, wherein the buy-out offer comprises a designated value relating to the wager on the wagering event; 
receiving the buy-out offer at a second input device; 
identifying an acceptance of the buy-out offer at the second input device; 
processing the buy-out offer; and 
transmitting the designated value of the buy-out offer to the second input device.

15. A non-transitory computer readable medium having instructions stored thereon, which, when executed by a processor, performs one or more operations, comprising: 
causing a central server system to receive a designated amount for a value of the wager on the wagering event from a first input device; 
causing the central server system to receive one or more of a buy-out offer comprising the value of the wager or a partial buy-out offer comprising a portion the value of the wager from a second input device; 
causing the central server system to identify an acceptance of the one or more of the buy-out offer or the partial buy-out offer from the first input device prior to the end of the wagering event; 
causing the central server system to process the one or more of the buy-out offer or the partial buy-out offer; and 
causing the central server system to transmit at least a portion of the one or more of the value and the portion of the value to the first input device.

This is an obviousness-type double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715